DETAILED ACTION
This FINAL action is responsive to the amendment filed 12/24/2021.

In the amendment Claims 1-20 remain pending. Claims 1, 9 and 19 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 11-14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.



Withdrawn Objections
The Objection claim 19 has been withdrawn in light of the amendment.

Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejections of claims 11-14 and 17-18 with cited reference of Schomer (U.S. 7,539,939) has been withdrawn in light of the persuasive arguments.


Specification
The substitute specification filed 12/24/2021 has not been entered because it does not conform to 37 CFR 1.125(c): (c) A substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph.

The Specification fails to show markup and changes made. However if Applicant can show where the changes with markup were made and if they are only grammatical in nature it will be entered by the Examiner.



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
9.	Claims 1, 9 and 19 remain provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1 and 16 of 14/734330, now U.S. 10,733,235 herein ‘235. Although the conflicting claims are not identical, they are not patentably distinct from each other because the two applications describe conveying text adjustment settings.	
Claim 1 (see claim 16 ‘235);
Claim 9 (see claim 1 ‘235);
Claim 19 (see claim 16 ‘235);
The instant applicant is different in that it claims a first and second text setting, wherein the second text setting comprise different formatting that includes hyphenation, color and line strength. However Schomer (U.S. 7,539,939) teaches that setting different formatting on text sample is well known. In Schomer the example of formatting includes sample text presented in different line strengths such as Bold for example to improve readability (see fig. 3B). Furthermore the term “formatting” of text is well known in the art and supports a variety of text changes from colors to size. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have formatted sample text in a variety of formats simultaneously to save time.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-3 and 9-10, 15 and 19 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schomer (U.S. 7,539,939, published May 26, 2009). 
Regarding Independent claim 1, Schomer discloses An apparatus, comprising:
a computing device configured to: concurrently display, at a display screen, a first user interface element and a second user interface element of at least two user interface elements, wherein: the first user element displays sample text using first text settings, the second user element displays the sample text using second text settings, wherein the second text setting is changing formatting options of the sample text so that the sample text has hyphenation, different color, or line strength to assist a reader in reading the sample text, the sample text comprises multiple words, and a setting of the second text settings is different within the first text settings than within the second text settings such that the sample text displayed by the first user element is visually different from the sample text displayed by the second user element (see fig. 3B & col. 5, lines 45-67 & col. ; 
receive a selection of one of the at least two user interface elements (see col. 4, lines 1-60, discloses receiving a selection or activation of an element associating with the font group thereby installing the font to be used on the device); and 
store, in a non-transitory storage medium, text settings associated with the one of the at least two user interface elements as default text settings (see col. 5, lines 33-45 & col. 6, lines 30-50, discloses storing font selections/changes as default text settings). 

Regarding Dependent claims 2, with dependency of claim 1, Schomer discloses wherein: the computing device comprises a processor; the processor is configured to convey, using an output device, an audible message to the user requesting the selection of the one of the at least two interface elements, and each of the first user interface element and the second user interface element are each active interface elements, contact with which generates the selection of the one of the at least two user interface elements (see fig. 3B & col. 5, lines 45-67 & col. 6, lines 1-45, discloses active interface elements presenting the text to the user which are selectable).

Regarding Dependent claims 3, with dependency of claim 1, Schomer discloses wherein the computing device is configured to: receive, a request for display of written material; modify the written material using the default text settings; and present, on the display screen, the written material using the default text settings (see fig. 3B & col. 5, lines 45-67 & col. 6, lines 1-45, discloses display of written material that is modified according to a default setting defining its font). 

Regarding Independent claim 9, Schomer discloses A method comprising: concurrently displaying, at a computing device, a first user interface element and a second user interface element of at least two user interface elements, wherein: 
the first user element displays sample text using first text settings, the second user element displays the sample text using second text settings, wherein the second text setting includes accents, different colors, or different line strengths to assist a user in identifying which selection is easier to read, the sample text comprises multiple words, and a setting of the second text settings is different within the first text setting than within the second text settings such that the sample text displayed by the first user element is visually different from the sample text displayed by the second user element (see fig. 3B & col. 5, lines 45-67 & col. 6, lines 1-45, discloses concurrently displaying a first interface element in Comic Sans MS and a second interface element in Britannic Bold. The first interface element displays sample text of multiple words with a first text setting in Comic sans while the second user element displays the sample text using Britannic Bold which are both visually different from each other. Furthermore, the second text ; 
receiving, at the computing device, a selection of one of the at least two user interface elements (see col. 4, lines 1-60, discloses receiving a selection or activation of an element associating with the font group thereby installing the font to be used on the device); and 
storing, in a non-transitory storage medium, text settings associated with the one of the at least two user interface elements as default text settings (see col. 5, lines 33-45 & col. 6, lines 30-50, discloses storing font selections/changes as default text settings).
Regarding Dependent claims 10, with dependency of claim 9, Schomer discloses wherein: a change in the setting from the first text settings and the second text settings is determined to reduce a decoding error by a user reading written material displayed using the second text settings as compared to using the first text settings (see fig. 3B & col. 5, lines 45-67 & col. 6, lines 1-45, discloses enhancing the sample text formatting which includes presenting it in bold thereby reducing decoding error by the reader). Regarding Dependent claims 15, with dependency of claim 9, Schomer discloses wherein the sample text comprises a sentence, and the setting comprises at least one of: a font size; a line height; or kerning (see fig. 3C & col. 5, lines 45-67 & col. 6, lines 1-45, discloses that the sample text includes a sentence and the setting includes support for changing the font size numeral 336). Regarding Independent claim 19, Schomer discloses An apparatus, comprising: 
a display screen; and a computing device configured to: receive a request to display written material on the display screen (see fig. 3B, discloses written material being displayed);
 access default text settings stored within a non-transitory storage medium (see col. 5, lines 33-45 & col. 6, lines 30-50, discloses accessing default settings for the text); 
receive a request to change the default text settings (see col. 5, lines 33-45 & col. 6, lines 30-50, discloses support for modifying the default settings by the user); 
responsive to the request to change the default text settings: concurrently display, at the display screen, a first user interface element and a second user interface element of at least two user interface elements, wherein: the first user element displays sample text using first text settings, the second user element displays the sample text using second text settings, the sample text comprises multiple words of the written material, and a setting of the second text settings is different within the first text settings than within the second text settings such that the sample text displayed by the first user element is visually different from the sample text displayed by the second user element, wherein the second text settings vary from the first text settings in at least one of a kern size, number of words per line, settings for color of background and/or font, changing some text from lower case to upper case based on a cognitive impairment rule, change text from lower case to upper case irrelevant of a position of a certain letter within the word, or a combination thereof to assist a dyslexic reader in determining which of the first text settings or the second text settings is easier to read(see fig. 3B & col. 5, lines 45-67 & ; 
receive a selection of one of the at least two user interface elements (see col. 4, lines 1-60, discloses receiving a selection or activation of an element associating with the font group thereby installing the font to be used on the device); and 
display, on the display screen, the written material using the text settings associated with the one of the at last two user interface elements (see col. 4, lines 1-60, discloses receiving a selection or activation of an element associating with the font group thereby installing the font to be used on the device and applying it has a default setting for viewing text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

11.	Claims 4-8 remain rejected under 35 U.S.C. 103 as being unpatentable over Schomer (U.S. 7,539,939, filed Jul. 25, 2000) in view of Duncan (U.S. Pub 2009/0132384, filed Oct. 28, 2008).
Regarding Dependent claims 4, with dependency of claim 1, Schomer is silent regarding application of formatting based on word syllables. Duncan discloses wherein the setting only applies to multi-syllabic words of the sample text (see paragraphs 90 & 120, discloses detecting syllables and applying formatting to the detected words having the syllables is known). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented known formatting techniques to detected word syllables since Schomer already supports application of different formatting properties concurrently to text. One motivation is to provide different grammatical formatting previews to the user of particular words which saves time when deciding the formatting to apply.Regarding Dependent claims 5, with dependency of claim 4, Schomer is silent regarding application of formatting based on word syllables. Duncan discloses wherein the hyphenation is selected such that none of the words of the sample text are hyphenated as displayed by the first user element and at least one multi-syllabic word of the sample text is hyphenated as displayed by the second user element (see paragraphs 90 & 120, discloses detecting syllables and applying formatting to the detected words having the syllables is known). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented known formatting techniques to detected word syllables since Schomer already supports application of different formatting properties concurrently to text. One motivation is to Regarding Dependent claims 6, with dependency of claim 5, Schomer is silent regarding application of formatting based on word syllables. Duncan discloses wherein: each of the multi-syllabic words of the sample text is hyphenated as displayed by the second user element; and the hyphenation is a standard hyphenation (see paragraphs 90 & 120, discloses detecting syllables and applying formatting to the detected words having the syllables is known). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented known formatting techniques to detected word syllables since Schomer already supports application of different formatting properties concurrently to text. One motivation is to provide different grammatical formatting previews to the user of particular words which saves time when deciding the formatting to apply.Regarding Dependent claims 7, with dependency of claim 4, Schomer is silent regarding application of formatting based on word syllables. Duncan discloses wherein the setting comprises delineation such that none of the words of the sample text are delineated as displayed by the first user element and at least some of the multi-syllabic words are delineated as displayed by the second user element, the delineation identifying an accented syllable in a multi-syllabic word differently than a remainder of the multi-syllabic word (see paragraphs 90 & 120, discloses detecting syllables and applying formatting to the detected words having the syllables is known). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented known formatting techniques to detected Regarding Dependent claims 8, with dependency of claim 7, Schomer is silent regarding application of formatting based on word syllables. Duncan discloses wherein the delineation identifies the accented syllable using at least one of a different color or a different lines strength than the remainder of the multi-syllabic word (see paragraphs 90 & 120, discloses detecting syllables and applying formatting to the detected words having the syllables is known). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented known formatting techniques to detected word syllables since Schomer already supports application of different formatting properties concurrently to text. One motivation is to provide different grammatical formatting previews to the user of particular words which saves time when deciding the formatting to apply.
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 



Response to Arguments
12.	Applicant’s arguments filed 12/24/2021 has been considered but are moot with respect to the dependent claims since they were objected, however the brief argument to the Independent claim has been addressed below.

	Applicant Argues: Applicant does not believe that the Office has demonstrated that any art of record teaches to adjust the sample text as recited in combination with the remaining features of amended claim 1.

The Examiner respectfully Disagrees: Schomer in col 6, lines 25-35, discloses support for adjusting the sample text based on different formatting such as varying font size or font types.

Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tobin (U.S. Pub 2014/0325455) discloses “Visual 3D Interactive Interface”
Bever et al. (U.S. 8,209,601) discloses “System And Method Of Formatting Text”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/25/2022